UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6526



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GERALD DAVID DAVAGE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-94-41-PJM, CA-00-750-JFM)


Submitted:   June 20, 2000                 Decided:   July 10, 2000


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald David Davage, Appellant Pro Se. Bryan Edwin Foreman, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald D. Davage appeals the district court’s order dismissing

his independent action to set aside the judgement in Davage’s

previous 28 U.S.C.A. § 2255 (West Supp. 2000) motion to vacate.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See United States v. Davage, Nos. CR-94-41-

PJM; CA-00-750-JFM (D. Md. Mar. 27, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2